Exhibit 8.1 Organizational Structure The Company owns each of its vessels through separate wholly-owned subsidiaries incorporated in Liberia and the Marshall Islands.The operations of the Company’s vessels are managed by B+H Management Ltd. (BHM), under the Management Agreement.See ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS. As of March 31, 2010, the Company’s subsidiaries are as follows: B+H OCEAN CARRIERS LTD. Parent OBO HOLDINGS LTD. 100% Wholly-owned Subsidiaries: BHOBO ONE LTD. 100% Wholly-owned Owns M/V BONNIE SMITHWICK BHOBO TWO LTD. 100% Wholly-owned Owns M/V RIP HUDNER BHOBO THREE LTD. 100% Wholly-owned Owns M/V SEAROSE G RMJ SHIPPING LTD. 100% Wholly-owned Owns M/V ROGER M JONES SAGAMORE SHIPPING CORP. 100% Wholly-owned Owns M/T SAGAMORE SEASAK OBO HOLDINGS LTD. 100% Wholly-owned Subsidiaries: SAKONNET SHIPPING LTD. 100% Wholly-owned Owner of M/V SAKONNET SEAPOWET TRADING LTD. 100% Wholly-owned Disponent Owner of 50% of M/V SEAPOWET (1) SACHEM SHIPPING LTD. 100% Wholly-owned Owned M/V SACHEM, which was sold in January 2010 STRAITS OFFSHORE LTD 100% Wholly-owned Buyer of now-cancelled AFDV (1)Disponent owner of M/V SEAPOWET as 50% owner of Nordan OBO II Ltd. which is disponent owner through a bareboat charter party.
